PER CURIAM.
Tamalari Arnold appeals pro se from a final judgment on petition for determination of paternity, time sharing, and related relief. Our review of this case is limited because the record contains no transcript of the final hearing. Consequently, we can only address errors that appear on the face of the final judgment. See Engesser v. Engesser, 42 So.3d 249, 250 (Fla. 5th DCA 2010). On appeal, the trial court’s ruling is presumed correct, and when no transcript is provided, a judgment that is not fundamentally erroneous will be affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979). Having reviewed the final judgment entered, we find no error.
AFFIRMED.
GRIFFIN, EVANDER and BERGER, JJ., concur.